PER CURIAM:
William R. Couch appeals the magistrate judge’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and subsequent Fed.R.Civ.P. 59(e) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Couch v. Mathena, No. 7:08-cv-00518-mfu, 2009 WL 233547 (W.D.Va. Jan. 30, 2009 & Feb. 20, 2009). We grant Couch’s motion to correct and supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by the magistrate judge upon consent of the parties under 28 U.S.C. § 636(c) (2006) and Fed.RXiv.P. 73.